Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 5/19/2021.  Accordingly, claims 1- 12 are pending.  
Claims 1- 18—in particular Independent claim 1—are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “acquiring, searching and navigating…” data. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. The claims encompass a user simply comparing the collected data to a predetermined/configurable threshold in his/her mind. Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the elements of acquiring, searching and navigating, the acquiring and searching steps are recited at a high level of generality (i.e., as a general means of acquiring/transmitting and searching data for use in the navigating), and as such they amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the acquiring, searching and navigating steps were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication of a processor that is anything other than a 
As per claims 2- 18 they all depend from claim 1 and as such are therefore rejected for having the same deficiencies as presented above with respect to claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10 & 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curbow et al. (US2003/0074129 A1).
Curbow discloses: 
Claim 1: A navigation method based on wayside reference object matching, the method comprising the steps of: 
acquiring navigation information based on at least one wayside reference object in a first trip (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "camera captures images of parking spaces");
searching in a second trip for a base point matched with any of the at least one wayside reference object (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "determining which spots are vacant and comparing to map of parking lot"); and
(see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "outputting the location of empty parking spaces, organized based on driver location").  
2: wherein the at least one wayside reference object comprises a plurality of wayside reference objects, and the navigation information comprises a position of each of the plurality of wayside reference objects and a first navigation path between the plurality of wayside reference objects (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "camera captures images of parking spaces").  
3: wherein the first navigation path comprises a first adjacency navigation path between the adjacent wayside reference objects and a first non-adjacency navigation path between the nonadjacent wayside reference objects (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "outputting the location of empty parking spaces, organized based on driver location").  
4: wherein the navigation information also comprises a second navigation path from each of the plurality of wayside reference objects to a destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "outputting the location of empty parking spaces, organized based on driver location, to multiple available spots and/or locations").  
5: wherein the step of searching in a second trip for a base point matched with any of the at least one wayside reference object further comprises: searching in the second trip for the same wayside reference object as any of the wayside reference objects (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "outputting the location of empty parking spaces, organized based on driver location").  
6: wherein the step of using the navigation information to navigate further comprises: using the first adjacency navigation path to navigate (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "outputting the location of empty parking spaces, organized based on driver location, to multiple available spots and/or locations").  
8: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces--Examiner takes official notice that the images of the acquired vehicles will inherently have images of their respective license plates").  
9: wherein the first trip is the trip of the vehicle to the destination, and the second trip is the trip of a subject required to reach the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces compared to images of spaces with no vehicles").  
10: wherein the step of acquiring navigation information based on at least one wayside reference object in a first trip comprises: during the trip of the vehicle to the destination, photographing the license plates of the roadside vehicles for the first time at a predetermined frequency; and/or determining a navigation path between the roadside vehicles; and/or determining a navigation path from the roadside vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
13: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
14: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
15: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
16: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
17: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
18: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").
Allowable Subject Matter
Claims, 7 & 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	
	/MACEEH ANWARI/              Primary Examiner, Art Unit 3663